 Case 3:21-cv-00176-RFB-CLB Document 125-1 Filed 07/02/21 Page 1 of 6




                  Exhibit 25
to Notice re Minute Order, ECF No. 124
            Exhibit Index and
Second Supplemental Order of Execution
         Case 3:21-cv-00176-RFB-CLB Document 125-1 Filed 07/02/21 Page 2 of 6




1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada Bar No. 11479
     DAVID ANTHONY
3    Assistant Federal Public Defender
     Nevada Bar No. 7978
4    David_Anthony@fd.org
     BRAD D. LEVENSON
5    Assistant Federal Public Defender
     California Bar No. 166073
6    Brad_Levenson@fd.org
     TIMOTHY R. PAYNE
7    Assistant Federal Public Defender
     Ohio Bar No. 0069329
8    Tim_Payne@fd.org
     411 E. Bonneville, Ste. 250
9    Las Vegas, Nevada 89101
     (702) 388-6577
10   (702) 388-5819 (fax)

11   Attorneys for Plaintiff Zane M. Floyd

12
                              UNITED STATES DISTRICT COURT
13
                                  DISTRICT OF NEVADA
14

15   ZANE M FLOYD,
                                                Case No. 3:21-cv-00176-RFB-CLB
16               Plaintiff,

17         v.                                   INDEX OF EXHIBIT TO NOTICE IN
                                                 RESPONSE TO MINUTE ORDER
18   CHARLES DANIELS, Director, Nevada                   (ECF NO. 124)
     Department of Corrections; HAROLD
19   WICKHAM, NDOC Deputy Director of                 DEATH PENALTY CASE
     Operations, JOHN BORROWMAN, NDOC
20   Deputy Director of Support Services;        EXECUTION WARRANT SOUGHT
     WILLIAM GITTERE, Warden, Ely State          FOR THE WEEK OF JULY 26, 2021
21   Prison; WILLIAM REUBART, Associate
     Warden at Ely State Prison; DAVID
22   DRUMMOND, Associate Warden at Ely
     State Prison; IHSAN AZZAM, Chief Medical
23
        Case 3:21-cv-00176-RFB-CLB Document 125-1 Filed 07/02/21 Page 3 of 6




1    Officer of the State of Nevada; DR.
     MICHAEL MINEV, NDOC Director
2    of Medical Care, DR. DAVID GREEN,
     NDOC Director of Mental Health Care,
3    LINDA FOX, NDOC Director of Pharmacy;
     JOHN DOES I-XV, NDOC execution team
4    members,

5                     Defendants.

6
          EXHIBIT                                DOCUMENT
7

8           25         Second Supplemental Order of Execution, Eighth
                       Judicial District Court, June 9, 2021
9

10

11        DATED this 2nd of July, 2021.

12                                               Respectfully submitted
                                                 RENE L. VALLADARES
13                                               Federal Public Defender

14
                                                 /s/ David Anthony
                                                 DAVID ANTHONY
15
                                                 Assistant Federal Public Defender
16                                               /s/ Brad D. Levenson
                                                 BRAD D. LEVENSON
17                                               Assistant Federal Public Defender

18

19

20

21

22

23

                                             2
                                ELECTRONICALLY SERVED
     Case 3:21-cv-00176-RFB-CLB 6/9/2021
                                 Document3:08125-1
                                             PM    Filed 07/02/21 Page 4 of 6
                                                                               Electronically Filed
                                                                               06/09/2021 3:08 PM



 1   ORDR
     STEVEN B. WOLFSON
 2   Clark County District Attorney
     Nevada Bar #001565
 3   ALEXANDER CHEN
     Chief Deputy District Attorney
 4   Nevada Bar #010539
     200 Lewis Avenue
 5   Las Vegas, Nevada 89155-2212
     (702) 671-2500
 6   State of Nevada
 7
                                          DISTRICT COURT
 8                                     CLARK COUNTY, NEVADA
 9    THE STATE OF NEVADA,                            )
                                                      )
10                        Plaintiff,                  )
                                                      )       Case No.     99C159897
11          -vs-                                      )       Dept No.     XVII
                                                      )
12                                                    )
      ZANE MICHAEL FLOYD,                             )
13    #1619135                                        )
                                                      )
14                 Defendant.                         )
                                                      )
15
16                    SECOND SUPPLEMENTAL ORDER OF EXECUTION
17         A JUDGMENT OF DEATH having been entered on the 21st day of July, 2000, against
18   the above named Defendant, ZANE MICHAEL FLOYD, as a result of his having been found
19   guilty of Counts II, III, IV and V Murder of the First Degree with Use of a Deadly Weapon,
20   by a duly and legally impaneled Jury of twelve persons; and
21         WHEREAS, this Court has made inquiry into the facts and found no legal reasons
22   against the execution of the Judgment of Death.
23         IT IS ORDERED that the Director of the Department of Prisons shall execute the
24   Judgment of Death, during the week commencing on the 26th day of July, 2021.
25         DATED this _____ day of June, 2021.
26
27                                                        DISTRICT JUDGE
28




                                   Case Number: 99C159897
     Case 3:21-cv-00176-RFB-CLB Document 125-1 Filed 07/02/21 Page 5 of 6



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Case 3:21-cv-00176-RFB-CLB Document 125-1 Filed 07/02/21 Page 6 of 6



 1
     CSERV
 2
                                       DISTRICT COURT
 3                                  CLARK COUNTY, NEVADA
 4

 5

 6       The State of Nevada vs Zane M       CASE NO: 99C159897
         Floyd
 7                                           DEPT. NO. Department 17

 8

 9                         AUTOMATED CERTIFICATE OF SERVICE
10
             This automated certificate of service was generated by the Eighth Judicial District
11   Court. The foregoing Order was served via the court’s electronic eFile system to all
     recipients registered for e-Service on the above entitled case as listed below:
12
     Service Date: 6/9/2021
13
      ECF Notificiations CHU                 ecf_nvchu@fd.org
14

15    Amanda White                           awhite@ag.nv.gov

16    Heather Procter                        hprocter@ag.nv.gov

17    Randall Gilmer                         drgilmer@ag.nv.gov
18
      Frank Toddre                           ftoddre@ag.nv.gov
19
      Steven Wolfson                         motions@clarkcountyda.com
20
      Eileen Davis                           Eileen.davis@clarkcountyda.com
21
      Sara Jelinek                           Sara_Jelinek@fd.org
22

23    Heather Ungermann                      ungermannh@clarkcountycourts.us

24    Brad Levenson                          brad_levenson@fd.org
25    David Anthony                          david_anthony@fd.org
26

27

28
